On January 22,2004, the defendant was sentenced to Ten (10) years in the Montana State Prison, with 110 days credit for time served prior to sentencing, for the offense of Obstruction of Justice, a Felony.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*60DATED this 25th day of June, 2004.
The defendant was present and was advised of his right to be represented by counsel. The defendant advised the Division he wished to have counsel present. The state was not represented.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be continued to August 2004.
Done in open Court this 10th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.